Citation Nr: 1014625	
Decision Date: 04/16/10    Archive Date: 04/29/10

DOCKET NO.  09-36 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing 
loss disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Bredehorst




INTRODUCTION


The Veteran served on active duty from January 1949 to 
January 1969.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a June 2009 rating decision by the 
Columbia RO that denied service connection for a bilateral 
hearing loss disability and tinnitus.  The Veteran requested 
a hearing before a Decision Review Officer, but he withdrew 
his request in February 2010.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  A hearing loss disability was not manifested in service 
or in the first post-service year, and a preponderance of the 
evidence is against a finding that a hearing loss disability 
in either ear is related to the Veteran's military service.

2.  The Veteran is not shown to have tinnitus.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a bilateral 
hearing loss disability are not met.  38 U.S.C.A. §§ 1110, 
1112, 1113, 1131, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309 (2009).

2.  The criteria for service connection for tinnitus are not 
met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.303 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).  The Veterans Claims 
Assistance Act of 2000 (VCAA) applies to the instant claims.  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide. 38 C.F.R. § 3.159(b)(1) (including as amended 
effective May 30, 2008, 73 Fed. Reg. 23353 (Apr. 30, 2008)).  
VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision 
on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
U.S. Court of Appeals for Veterans Claims (Court) held that 
the notice requirements of the VCAA applied to all 5 elements 
of a service connection claim (i.e., to include the rating 
assigned and the effective date of award).

A March 2009 pre-decisional letter provided the Veteran with 
notice of VA's duties to notify and assist him in the 
development of his claim consistent with the laws and 
regulations outlined above.  In this regard, the letter 
informed him of the evidence and information necessary to 
substantiate his claims, the information required of him to 
enable VA to obtain evidence in support of his claims, and 
the assistance that VA would provide to obtain information 
and evidence in support of his claims.  He was also given 
notice regarding disability ratings and effective dates of 
awards.  

The Board also finds that VA has made reasonable efforts to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claims.  38 U.S.C.A. § 5103A (West 2002).  
The Veteran's service treatment records are associated with 
his claims file, and VA has obtained all pertinent/identified 
records that could be obtained.  The RO arranged for a VA 
examination.  McClendon v. Nicholson, 20 Vet. App. 79, 83 
(2006); see Charles v. Principi, 16 Vet. App. 370 (2002) 
(Observing that under 38 U.S.C.A. § 5103A(d)(2), VA was to 
provide a medical examination as "necessary to make a 
decision on a claim, where the evidence of record, taking 
into consideration all information and lay or medical 
evidence [including statements of the claimant]; contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's active military, naval, or 
air service; but does not contain sufficient medical evidence 
for the [VA] to make a decision on the claim.").  The 
examination is adequate for rating purposes.  See Barr v. 
Nicholson, 21. Vet. App. 303 (2007); see Stefl v. Nicholson, 
21 Vet. App. 120, 123 (2007).  VA's duty to assist is met.  
Accordingly, the Board will address the merits of the claims.

Merits Analysis

The Veteran contends that his bilateral hearing loss and 
tinnitus are due to his military service.

Applicable law provides that service connection will be 
granted if it is shown that the Veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 
U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury or 
disease occurred in service alone is not enough; there must 
be chronic disability resulting from that injury.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disability, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Certain chronic diseases (to include sensorineural hearing 
loss (SNHL), as an organic disease of the nervous system) may 
be service connected on a presumptive basis if manifested to 
compensable degree within a specified period of time 
following service (1 year for SNHL).  38 U.S.C.A. §§ 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.

Hearing loss disability is defined by regulation.  For the 
purpose of applying the laws administered by VA, impaired 
hearing is considered to be a disability when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, 
4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of those frequencies are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of a matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

The Veteran's service treatment records include a January 
1948 enlistment examination that is silent for complaints, 
findings or diagnosis of tinnitus or hearing loss.  His score 
on the whispered voice test was 15/15, bilaterally.  These 
same results were achieved in November 1955.  On October 1966 
audiological evaluation pure tone thresholds were as follows 
(the audiometry reported in ASA values have been converted to 
ISO values for consistency):




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
15
20
20
LEFT
0
0
20
20
20

On May 1968 separation audiological evaluation pure tone 
thresholds were as follows (the audiometry reported in ASA 
values have been converted to ISO values for consistency):




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
20
25
20
LEFT
0
0
25
30
30

Post-service treatment records include a March 2008 VA record 
that notes the Veteran reported having hearing problems for 2 
to 3 years, with the right side worse than the left.  He also 
reported that he was a former dove hunter who fired from his 
right shoulder.  While in service he was initially an air 
crewman and was then in personnel/administrative work.  He 
was exposed to some rocket attacks while in Vietnam.  Post-
service he worked in a noise hazardous environment for 1 year 
before moving into an administrative position at another 
company.  On audiological evaluation pure tone thresholds 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
50
45
60
60
55
LEFT
40
40
40
55
55

Speech audiometry revealed speech recognition ability of 72 
percent in the right ear and of 84 percent in the left ear.  

A September 2008 letter from a private audiologist indicates 
that the Veteran reported a long history of occupational 
noise exposure through the military and that he denied any 
tinnitus.  Pure-tone air and bone conduction threshold 
testing revealed a moderate to severe sensorineural hearing 
loss in both ears.  Fair speech discrimination was noted in 
the left ear and poor speech discrimination was noted in the 
right ear.  

On May 2009 VA examination, the Veteran's claims file was 
reviewed by an audiologist.  His medical history was noted as 
well as occupational and noise exposure that consisted of 
aircraft, crew chief, hunter, and yard tools (using ear 
protection).  On audiological evaluation pure tone thresholds 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
45
60
60
55
LEFT
40
40
45
55
60

The average pure tone threshold was 55 in the right ear and 
50 in the left ear.  Speech audiometry revealed speech 
recognition ability of 76 percent in the right ear and of 94 
percent in the left ear.  

The audiologist opined that the Veteran's hearing loss was 
not due to military noise exposure.  She noted that the 
Veteran's audiogram was normal at retirement and that noise 
did not cause a delayed onset of hearing loss.  She also 
noted that the Veteran had no complaints of tinnitus on 
examination. 

Having carefully considered the claim of service connection 
for a bilateral hearing loss disability in light the evidence 
of record and the applicable law, the Board finds the 
preponderance of the evidence is against the claim and the 
appeal will be denied.  

Although the Veteran's hearing in both ears underwent some 
changes during service, the audiometer findings on separation 
were within normal limits and did not demonstrate, for VA 
purposes, a disability of either ear.  Furthermore, there is 
no evidence that a bilateral hearing loss disability was 
manifested in the first year following his discharge from 
active duty.  Consequently, the evidence is against service 
connection for a bilateral hearing loss disability on the 
basis that such disability became manifest in service and 
persisted, or on a presumptive basis (for sensorineural 
hearing loss as an organic disease of the nervous system 
under 38 U.S.C.A. § 1112).

The evidence clearly establishes that the Veteran currently 
has a bilateral hearing loss disability; however, where the 
claim fails is in that there is no competent (medical) 
evidence of a nexus between the Veteran's service and his 
hearing loss disability.  Where, as here, the determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence is required.  Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993).  Competent medical evidence is 
evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions.  Competent medical 
evidence may also include statements conveying sound medical 
principles found in medical treatises.  It also includes 
statements contained in authoritative writings, such as 
medical and scientific articles and research reports or 
analyses.  38 C.F.R. § 3.159(a)(1).

No competent medical evidence was present or is of record 
that supports the Veteran's contention that his bilateral 
hearing loss disability is related to his service.  The only 
medical opinion of record that addressed this point is 
against the claim.  The opinion, which took into account an 
examination and a review of the record, was supported by a 
rationale and is persuasive.  Shipwash v. Brown, 8 Vet.App. 
218, 222 (1995); Flash v. Brown, 8 Vet.App. 332, 339-340 
(1995) (Regarding the duty of VA to provide medical 
examinations conducted by medical professionals with full 
access to and review of the veteran's claims folder).

It is also noteworthy that a lengthy period of time between 
service and the first postservice diagnosis of a disability 
for which service connection is sought is of itself a factor 
for consideration against a finding that the current 
disability is related to service.  See Maxson v. Gober, 230 
F.3d. 1330, 1333 (Fed. Cir. 2000) (in a claim alleging that a 
disability was aggravated by service).  Here, the earliest 
indication of a hearing loss disability was in 2008 and at 
that time the Veteran only reported having problems with his 
hearing for the past 2 to 3 years.  Thus, there is no 
evidence of a hearing loss disability until nearly 40 years 
after he separated from service.  

The Board considered the doctrine of reasonable doubt; 
however, as the preponderance of the evidence is against the 
Veteran's claim, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, 
the claim must be denied.

With respect to the claim seeking service connection for 
tinnitus, it is important to note that the existence of a 
current disability is the cornerstone of a claim for VA 
disability compensation.  38 U.S.C.A. § 1110, 1131 (West 
1991); see Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding 
that interpretation of sections 1110 and 1131 of the statute 
as requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary).  

Although the Veteran contends he has tinnitus, all of the 
evidence of record suggests otherwise.  In this regard, there 
were no complaints, findings, or diagnosis of tinnitus in 
service.  Further, the Veteran provided no lay evidence 
during the course of the appeal that described the nature or 
onset of his tinnitus.  On a September 2008 private 
audiological evaluation and a May 2009 VA examination, the 
Veteran denied having tinnitus.  Thus, the Board concludes 
that while the Veteran is seeking service connection for 
tinnitus, his denial of having the claimed disability in the 
context of medical evaluations is credible and persuasive.  
In the absence of competent evidence that the Veteran has 
tinnitus, service connection must be denied for this 
disorder.

	(CONTINUED ON NEXT PAGE)







ORDER

Service connection for a bilateral hearing loss disability is 
denied.

Service connection for tinnitus is denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


